DETAILED ACTION
Allowable Subject Matter
Claims 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 11 and 13-17 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Patent Pub. 2008/0211628 A1 to Hashimoto et al (“Hashimoto”).
As to claim 1, Hashimoto discloses a biometric imaging device configured to be arranged
under an at least partially transparent display panel and configured to capture an image of an object located on an opposite side of the transparent display panel (¶ 0033), the biometric imaging device (See Fig. 1) comprising:
an image sensor (13) comprising a photodetector pixel array;
a transparent substrate (11) covering the photodetector pixel array;
a first set of microlenses (12, See Fig. 9 R3) wherein each microlens in the first set is configured to redirect light through the transparent substrate and (D13);
a second set of microlenses (R1) wherein each microlens in the second set is configured to redirect light through the transparent substrate and onto a subarray of pixels in the photodetector pixel array, wherein the lenses in the second set of lenses have a second focal length which is different from the first focal length (D11 or D12).  
As to claim 2, Hashimoto discloseswherein the first set of microlenses are configured for imaging objects touching on the outer surface of the transparent display panel, and the second set of microlenses are configured for imaging objects at a distance away from the outer surface of the transparent display panel (See Fig. 7 and 9; Hashimoto discloses imaging a user’s finger in contact with the fixing cup 11 (transparent substrate) indicated by D13 and imaging the user’s finger a distance away from the outer surface indicated by D11.).
As to claim 3, Hashimoto discloses wherein the second focal length is longer than the first focal length (See Fig. 9 D11 > D13).
As to claim 4, Hashimoto discloses wherein subarrays associated with the first set of microlenses are non-overlapping with the subarrays associated with the second set of microlenses (See Fig. 9; The focal points of the reflected light from R1 are non-overlapping with the focal points of the reflected light from R3 on the sensor array 13.).
(R1) are more sparsely distributed that the first set of lenses (R2 and R3).
As to claim 6, Hashimoto discloses wherein the first set of microlenses and the second set of microlenses are arranged in a combined array of microlenses (See Fig. 9, L1-L3).  
As to claim 8, Hashimoto discloses wherein the second set of microlenses is arranged in an array having a pitch which is larger or equal to the pitch for the first set of lenses (See Fig. 2, 12; The microlens array appears to be arranged such that the pitch of the lenses is equal for all the lenses defining equal pitch.).
As to claim 11, Hashimoto discloses wherein a radius of curvature of the lenses in the first set is smaller than a radius of curvature of the lenses in the second set (See Fig. 9; Hashimoto discloses a radius of curvature of R1 and R2 which is smaller than the radius of curvature R3.  As such with regard to this claim, the first set is defined by lenses of R1/R2 and the second set is defined by lenses of R3.).
As to claim 13, Hashimoto discloses wherein the first set of microlenses and the second set of microlenses are arranged on the transparent substrate arranged to cover the image sensor (See Fig. 2; Microlenses 12 are arranged to cover the image sensor 13.).
As to claim 14, Hashimoto discloses wherein the microlenses are configured to focus light onto the respective subarray of pixels (See Fig. 9; The focused light from the microlenses onto pixels of the image sensor array 13.).
As to claim 15, Hashimoto discloses an electronic device (See Fig. 1, 7 and 9) comprising:  a transparent display panel (11; ¶ 0033, cover glass); the biometric imaging device according to any one of the preceding claims 1 (See the rejection of claim 1), and processing circuitry configured to:
receive a signal from the biometric imaging device indicative of a detected object located at a distance from the outer display surface of the transparent display panel (¶ 0031-0039),
determine a gesture or a shape of the detected object (¶ 0031-0039), and
perform at least one action based on the detected gesture or shape (¶ 0031-0039; The device performs biometric authentication (action) based on comparisons to stored biometric data.).
As to claim 16, Hashimoto discloses wherein the processing circuitry is configured to:  receive a signal from the biometric imaging device indicative of a fingerprint of a finger touching the transparent display panel, perform a fingerprint authentication procedure based on the detected fingerprint (¶ 0031-0039).
As to claim 17, Hashimoto discloses wherein the detected object is a hand of the user (See Fig. 1, 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2008/0211628 A1 to Hashimoto et al (“Hashimoto”) in view of US Patent Pub. 2018/0336389 A1 to Wu et al. (“Wu”).
As to claim 7, Hashimoto fails to disclose wherein the first set of microlenses is arranged in an array having a pitch in the range of 50um to 2mm.
Wu discloses wherein a set of microlenses is arranged in an array having a pitch in the range of 50 µm to 2mm (See Fig. 14; ¶ 0035, “20 micrometers to about 100 micrometers”; Given the width of W indicated in Fig 14, the microlenses 110 are also arranged at a pitch of width W.).  
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified Hashimoto with the teachings of Wu wherein a set of microlenses is arranged in an array having a pitch in the range of 50 µm to 2mm, as suggested by Wu thereby similarly using known configurations for arranging microlenses from the prior art in the device of Hashimoto.  
As to claim 9, Wu discloses wherein the lenses in the first set are circular lenses having a diameter in the range of 20um to 1mm (¶ 0034, “the size (e.g., length or width) of each micro-lens should be less than 50 micrometers”)

.

Claims 7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2008/0211628 A1 to Hashimoto et al (“Hashimoto”) in view of US Patent Pub. 2019/0033976 A1 to Cao et al (“Cao”).
As to claim 18, Hashimoto fails to disclose wherein the at least one action comprises navigation events, zooming, volume control, typing, display control, on the electronic device. 
Cao discloses a device wherein the at least one action comprises navigation events, zooming, volume control, typing, display control, on the electronic device (See Fig. 2; ¶ 0030, 0053; Cao discloses a gesture detection through light reflections received from the microlens “q”.  This gesture can be detected to generate blade image information for controlling a blade displayed.).   
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified Hashimoto with the teachings of Cao wherein the at least one action comprises navigation events, zooming, volume control, typing, display control, on the electronic device, as suggested by Cao 
As to claim 19, Cao discloses wherein the electronic device is a mobile device (¶ 0087).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624